Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: bottom rim and ribbed top surface.

Claim Objections
Claim 9 is objected to because of the following informalities:  “an top” should be corrected to “a top”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation at least one protruding ledge, and the claim also recites the protruding ledge which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The limitation of claim 9 of “the bottom rim and the at least one protruding ledge forms an annular crevice” is led to be indefinite.  The original disclosure does describe any bottom rim.  It is unclear what the metes and bounds of the bottom rim are and its relation to the annular crevice.
Claim 9 recites the limitation "the groove" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 9 of “the tongue is engaged with the notch or the groove” is led to be indefinite.  It is unclear if the claim requires both a notch and groove which the tongue is capable of engaging with or if the notch or groove is a singular structure.
The limitation of “placing the lid over a top lip of the beverage can such that said top lip is provided into said annular crevice wherein the protruding ledge is in contact with the top lip of the beverage can” is led to be indefinite.  It is unclear if this step places the lid into a secured position on the beverage can or a loosely resting position.  From the original disclosure “the protruding ledges snap over the lip of the can and the lip of the can in inserted and secured within an annular crevice of the inside of the child-resistant lid”, “form a snap-fit over the lip edge of the top rim of a can whenever the lip of the can is inserted into the annular crevice”, “the lid to be snapped in place and secured over the top rim of a can once the rim is inserted into the annular crevice”, “form a snap-fit over the lip edge of the top of a can whenever the lip of the can is inserted into the annular crevice”.  In light of the original disclosure it appears that when the lip of the can is in the annular crevice the lid is secured onto the lip of the can.  The limitation will be interpreted as if the step places the lid in a secured position.
Claim 9 recites the limitation "the top surface" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is led to be indefinite as it is unclear if “the top surface” in line 14 is a newly recited structure or refers back to a ribbed top surface.  In order to apply art to the claim it will be interpreted as the latter, however further clarification and correction is required.
The limitation of claim 9 that “the top surface of the lock and the top surface of the cover are seemingly joined into an top of the lid such that at least one rib of the ribbed top surface is projected relative to the top of the lid” is led to be indefinite.  Seemingly is defined by Merriam-Webster dictionary as “outwardly or apparently -- used to indicate how something appears or seems”.  Merriam-Webster dictionary defines seam as “a line, groove, or ridge formed by the abutment of edges”.  It is unclear if applicant intended for the claim to read “seemingly”.  The description is completely silent regarding “seam” and “seem”.  The metes and bounds of either seemingly joined or seemingly joined are unclear.  The top of the lid is also never described.  The claim will be interpreted as if an edge of the tongue and an edge of the notch contact each other and at least one rib of the ribbed top surface is projected relative to the contact.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battaglia (US 20190177052) further in view of Kouba (US 20210039843) and Van Meurs (WO 2020245062) and Green (US 20200399026).
Claim 9:  Battaglia discloses a method of making a container 12 (beverage can) child-resistant comprising the steps of: obtaining a cover 10 (lid) comprising an annular base 14 that has a bottom rim and an annular projection 14h (at least one protruding ledge) on the inside of the base 14 so that the bottom rim and the annular projection 14h (at least one protruding ledge) forms an annular second groove 14g (annular crevice), a lid 16 (cover) with a top surface 16a, an annular projection that is coaxially projected into the annular base 14, and an outer surface 16d (circumferential edge) that is attached to the base 14 by a flexible hinge 18, where the outer surface 16d (circumferential edge) features a tab 28; placing the lid 16 (cover) over an upper rim 12f (top lip) of the container 12 (beverage can) such that said upper rim 12f (top lip) is provided into said annular second groove 14g (annular crevice) wherein the annular projection 14h (at least one protruding ledge) is in contact with the upper rim 12f (top lip) of the container 12 (beverage can); pushing (pressing) the lid 16 (cover) down such that an edge of the annular projection 14h (at least one protruding ledge) interfaces with an edge of the upper rim 12f (top lip) of the container 12 (beverage can) to secure the cover 10 (lid) over the upper rim 12f (top lip) of the container 12 (beverage can); frictionally engaging (snapping) the annular projection 14h (at least one protruding ledge) of the base 14 of the cover 10 (lid) over the upper rim 12f (top lip) of the container 12 (beverage can), whereby the cover 10 (lid) is secured over the container 12 (beverage can) with a child-resistant seal; and hinging the lid 16 (cover) around the hinge 18 such that the annular projection is removed from the annular base 14 (see P. 0053, 0075, fig. 1-2, 8A, and annotated fig. 8 below).
Battaglia does not disclose the circumferential edge featuring a notch that is adjacent to the tab, the top surface also featuring the tab and the notch, a lock that features a ribbed top surface and a hinged connection to an upper surface of the base where the lock is defined by a tongue that is engaged with the notch that is adjacent to the tab so that the top surface of the lock and the top surface of the cover are seemingly joined into an top of the lid such that at least one rib of the ribbed top surface is projected relative to the top of the lid, the lock being configured such that the tongue disengages the notch when the lock is manipulated about the hinged connection, wherein the lock prevents the cover from hinging around the hinge when the tongue is engaged with the notch or the groove, the lock allowing the cover to hinge around the hinge when the tongue is disengaged from the notch such that the annular projection is removed from the annular base; or disengaging the tongue and the notch via manipulation of the lock about the hinged connection.
	Kouba teaches a cover 10 having a base 20 hinged to a lid 40, wherein the lid 40 has a lift tab 44 extending from a top surface of the lid 40 (see fig. 2 and 4).
	It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the tab 28 of Battaglia extending from the top surface 16a, as taught by Kouba, and since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Van Meurs teaches a closure 1 comprising an annular base 2 and a lid 3, wherein the lid 3 has an outer skirt 12 with a circumferential edge featuring a recessed area 18 (notch) and where an upper deck surface 11A forming a top surface of the lid 3 also features the recessed area 18 (notch), a locking tab 7 (lock) that features a top surface and a hinge 8 (hinged connection) to an upper edge of the annular base 2 where the locking tab 7 (lock) is defined by a second portion 10 (tongue) that is engaged with the recessed area 18 (notch) so that the top surface of the locking tab 7 (lock) and the top surface of the lid 3 are seemingly joined into a top of the closure 1, and wherein the locking tab 7 (lock) is configured such that the second portion 10 (tongue) disengages the recessed area 18 (notch) when the locking tab 7 (lock) is manipulated about the hinge 8 (hinged connection) and wherein the locking tab 7 (lock) prevents the lid 3 from hinging around a hinge 5 when the second portion 10 (tongue) is engaged with the recessed area 18 (notch) and where the locking tab 7 (lock) allows the lid 3 to hinge around the hinge 5 when the second portion 10 (tongue) is disengaged from the recessed area 18 (notch) such that an inner skirt 13 of the lid 3 is removed from the annular base 2, disengaging the second portion 10 (tongue) and the recessed area 18 (notch) via manipulating the locking tab 7 (lock) about the hinge 8 (hinged connection), wherein the closure 1 has a tamper-evident lug 20 formed on an edge 10A of the second portion 10 (tongue) by frangible connection portions 21 and which is received in the recessed area 18 and bonded to an attachment surface 19 such that the locking tab 7 (lock) can only be released by breaking the frangible connection between the tamper-evident lug 20 and the locking tab 7 (lock) (see fig. 1, 3, 4, and 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lid 16 (cover) to have a recessed area 18 (notch) extending over its outer surface 16d (circumferential edge) and top surface 16a and the base 14 to have a tamper-evident lug 20 and a locking tab 7 (lock) featuring a hinge 8 (hinged connection) to an upper surface of the base 14 and defined by a second portion 10 (tongue) that is engageable with the recessed area 18 (notch) so that the top surface of the locking tab 7 (lock) and the top surface of the lid 16 (cover) are seemingly joined into an top of the cover 10 (lid), as taught by Van Meurs, in order to provide the lid 16 (cover) with tamper-evidence and child-proofing which must be manipulated before opening.
	Green teaches a storage container 100 having a base 102 and a lid 118, where the base 102 has a latch 130 that secures the lid 118 to the base 102, and wherein the latch 130 has a ribbed top surface having ridges 414 (ribs) (see fig. 1A, 1B, and 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the locking tab 7 (lock) to have a ribbed top surface with ridges 414 (ribs), as taught by Green, in order to increase tactile engagement between a users fingers and the locking tab 7 (lock) and to improve structural integrity and rigidity of the locking tab 7 (lock).
	The combination discloses the outer surface 16d (circumferential edge) featuring a recessed area 18 (notch), the top surface 16a also featuring the recessed area 18 (notch), a locking tab 7 (lock) that features a hinge 8 (hinged connection) to an upper surface of the base 14 where the locking tab 7 (lock) is defined by a second portion 10 (tongue) that is engaged with the recessed area 18 (notch) so that the top surface of the locking tab 7 (lock) and the top surface of the lid 16 (cover) are seemingly joined into an top of the cover 10 (lid) such that at least one ridge 414 (rib) of the ribbed top surface is projected relative to the top of the cover 10 (lid), the locking tab 7 (lock) being configured such that the second portion 10 (tongue) disengages the recessed area 18 (notch) when the locking tab 7 (lock) is manipulated about the hinge 8 (hinged connection), wherein the locking tab 7 (lock) prevents the lid 16 (cover) from hinging around the hinge 18 when the second portion 10 (tongue) is engaged with the recessed area 18 (notch), the locking tab 7 (lock) allowing the lid 16 (cover) to hinge around the hinge 18 when the second portion 10 (tongue) is disengaged from the recessed area 18 (notch) such that the annular projection is removed from the annular base 14; and disengaging the second portion 10 (tongue) and the recessed area 18 (notch) via manipulation of the locking tab 7 (lock) about the hinge 8 (hinged connection).
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the notch adjacent to the tab 28 since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70

    PNG
    media_image1.png
    526
    516
    media_image1.png
    Greyscale



Response to Arguments
The claim objections in paragraph 5 of office action dated 24 March 2022 are withdrawn in light of the amended claims filed 24 June 2022.
Applicant’s arguments, see page 5-6, filed 24 June 2022, with respect to the rejection(s) of claim(s) 9 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Van Meurs (WO 2020245062) and Green (US 20200399026).
In response to applicant’s argument against the specification objection that “bottom rim” is inherent to the disclosure and clearly supported by and depicted in FIG. 14, the Examiner replies that the meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification.  Applicant’s argument that MPEP 608.01(o) states that an amended claim must have “clear support or antecedent basis” while seemingly arguing that this is met by figure 14 is not found persuasive as the full recitation of this portion of the MPEP is that “the terms and phrases used in the claims presented late in prosecution of the application find clear support or antecedent basis in the description”.  Applicant should make appropriate amendment of the specification whenever nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims.
In response to applicant’s argument that the preferred embodiment is shown in fig. 8 and 9 reproduced below, the Examiner notes that figure 5 and not fig. 9 was reproduced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200399027, US 20200270024, US 20060201943, and US 6206221 are considered pertinent to locks and notches.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736